UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1828



LAMONICA PERRYMAN,

                                              Plaintiff - Appellant,

          versus


WAL-MART STORES, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Tommy E. Miller, Magistrate Judge.
(CA-99-1417-2)


Submitted:   September 21, 2000       Decided:   September 27, 2000


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lamonica Perryman, Appellant Pro Se. David Edward Constine, III,
Daryl Eugene Webb, Jr., Richard Franklin Hawkins, MAYS & VALENTINE,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lamonica Perryman appeals the magistrate judge’s order grant-

ing summary judgment in favor of Wal-Mart and dismissing this civil

rights action alleging racial discrimination in employment in vio-

lation of Title VII.   See 42 U.S.C. § 2000e-5(f) (1994).   We have

reviewed the record and the magistrate judge’s order and find no

reversible error.   The magistrate judge correctly determined that

Perryman failed to establish the elements of a prima facie case of

employment discrimination.    See McDonnell Douglas Corp. v. Green,

411 U.S. 792, 793 (1973).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                            AFFIRMED




                                  2